Title: To Alexander Hamilton from Charles Lee, 22 December 1790
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 22 December 1790
Sir!
Application has been made to me by Mr. William Lowry of this Town for the refund of the foreign Tonnage paid upon the Entry of the Brig Rachel on the 24th day of April last who alledges that this case is within the relief of the Act of the last Session of Congress entitled an act Imposing Duties on the Tonnage of Ships or Vessels. Before the late change of Government the Brig Rachel had an American Register under the State of Massachussetts, and in December 1789 she sailed from hence with her old Register by permission of Mr Lowry, who was informed of the propriety of taking out for her a Congressional Register in order that she might be entitled to the privileges of an American Vessel when she should return. Though it was in his knowledge that this was necessary it was omitted and when the vessel returned, she was treated as foreign Vessels are directed to be treated—lately a Congressional Register has been obtained for her, bearing date the 6th. of August last.
Considering the late Act of Congress before mentioned and your letter of the 20th. of August as expressive of your construction of it, I have a doubt whether the refund should be made in this case, and am to request your direction in this particular. I ought to have before stated to you that the Brig Rachael sailed from hence to London in December 1789 and returned from thence to this Port in April 1790, and was not trading Coastwise or in the Fisheries.
I am with respect, Sir!   Your most Obedt. Hble Servant
Charles Lee, Collector at Alexandria.
